Exhibit 21.1 List of Storm Cat Energy Corporation Subsidiaries Name and Head Office Address Jurisdiction of Incorporation or Organization Storm Cat Energy (USA) Corporation Suite 2310 1125 17th Street Denver, CO 80202 United States Colorado, United States Storm Cat Energy (USA) Operating Corporation Suite 2310 1125 17th Street Denver, CO 80202 United States Colorado, United States Triple Crown Gathering Corporation Suite 3210 1125 17th Street Denver, CO 80202 United States Colorado, United States Storm Cat Energy (Powder River) LLC Suite 2310 1125 17th Street Denver, CO 80202 United States Colorado, United States Storm Cat Energy (Alaska) LLC Suite 2310 1125 17th Street Denver, CO 80202 United States Colorado, United States Storm Cat Energy (Fayetteville) LLC Suite 2310 1125 17th Street Denver, CO 80202 United States Colorado, United States
